DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The examiner acknowledges the receipt of amendments/arguments filed 4/6/21.  The arguments set forth are addressed herein below.  Claims 1-20 remain pending and Claims 1, 9, and 13 are currently amended.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) with respect to at least:
Independent Claim 1:
A system comprising: a gaming establishment component processor; and a gaming establishment component memory device which stores a plurality of instructions, which when executed by the gaming establishment component processor, cause the gaming establishment component processor to: monitor a transaction associated with an amount of funds transferred from an external account to a gaming establishment account to identify any external account fees assessed for the transaction, wherein following a completion of the transaction, at least a portion of the amount of funds are accessible from the gaming establishment account independent of 

Independent Claim 9:
A system comprising: a gaming establishment component processor; and a gaming establishment component memory device which stores a plurality of instructions, which when executed by the gaming establishment component processor, cause the gaming establishment component processor to: maintain a benefit amount pool, randomly determine a triggering event associated with the benefit amount pool, monitor a transaction associated with an amount of funds transferred from an external account to a gaming establishment account to identify any external account fees assessed for the transaction, wherein following a completion of the transaction, at least a portion of the amount of funds are accessible from the gaming establishment account independent of any physical forms of currency and independent of any printing of any paper ticket vouchers, responsive to a detection of an external account fee amount being assessed on the amount of funds transferred from an external account to the gaming establishment account, increment the benefit amount pool, and responsive to 


Independent Claim 13:
A method comprising: monitoring a transaction associated with an amount of funds transferred from an external account to a gaming establishment account to identify any external account fees assessed for the transaction, wherein following a completion of the transaction, at least a portion of the amount of funds are accessible from the gaming establishment account independent of any physical forms of currency and independent of any printing of any paper ticket vouchers; and responsive to a detection of an external account fee amount being assessed on the amount of funds transferred from an external account to the gaming establishment account: determining, by a gaming establishment component processor, an incentive, communicating data which results in a display device displaying the determined incentive, and responsive to an incentive realization triggering event associated with the determined incentive: determining, by the gaming establishment component processor, a benefit associated with the determined incentive, and communicating data which results in the display device displaying the determined benefit.


This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components (system, gaming establishment component processor, gaming establishment component memory device, and display device) are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Additionally, the applicant suggests that: “In certain embodiments in which the gaming system includes an EGM (or personal gaming device) in combination with a central server, central controller, or remote host, the central server, central controller, or remote host is any suitable computing device (such as a server) that includes at least one processor and at least one memory device or data storage device” (¶ 182); “The at least one processor 1010 is any suitable processing device or set of processing devices, such as a microprocessor, a microcontroller-based platform, a suitable integrated circuit, or one or more application-specific integrated circuits (ASICs), configured to execute software enabling various configuration and reconfiguration tasks” (¶ 191); “The master gaming controller 1012 also includes at least one memory device 1016, which includes: (1) volatile memory (e.g., RAM 1009, which can include non-volatile RAM, magnetic RAM, ferroelectric RAM, and any other suitable forms)……. Any other suitable magnetic, optical, and/or semiconductor memory may operate in conjunction with the EGM disclosed herein.” (¶ 192); “These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable instruction execution apparatus, create a mechanism for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.” (¶ 196); “In various embodiments, part or all of the program code and/or the operating data described above is stored in at least one detachable or removable memory device including, but not limited to, a cartridge, a disk, a CD ROM, a DVD, a USB memory device, or any other suitable non-transitory computer readable medium.” (¶ 198); “In various embodiments, the display devices include, without limitation: a monitor, a television display, a plasma display, a liquid crystal display (LCD), a display based on light emitting diodes (LEDs), a display based on a plurality of organic light-emitting any other suitable electronic device or display mechanism.  In certain embodiments, as described above, the display device includes a touch-screen with an associated touch-screen controller.  The display devices may be of any suitable sizes, shapes, and configurations.” (¶ 204).  “The at least one input device 1030 may include any suitable device that enables an input signal to be produced and received by the at least one processor 1010 of the EGM.” (¶ 210).  Such disclosure suggests that any hardware or software required by the claims are no more than generic components operating in their ordinary capacity.  
Nor do the dependent claims 2-8 and 14-20 add “significantly more” since they merely add to the claimed concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk) and/or managing personal behavior or relationships or interactions between people including following rules or instructions (falling under the Grouping of Certain Methods of Organizing Human Activity).  The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing to amount to “significantly more” for the same reasons noted above.  
In summary, in regards to claims 9-12, with emphasis on at least Independent Claim 9, the claimed invention focuses on a system comprising: a gaming establishment component processor; and a gaming establishment component memory device which stores a plurality of instructions, which when executed by the gaming establishment component processor, cause the gaming establishment component processor to: 
Such limitations appear to relate to the abstract idea of maintaining a benefit amount pool, randomly determine a triggering event associated with the benefit amount pool (managing personal behavior or relationships or interactions between people 
 This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components (system, gaming establishment component processor and gaming establishment component memory device) are recited at a level of 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “system”, “gaming establishment component processor”, and “gaming establishment component memory device” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device and/or generic components is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components perform purely generic computer-based functions that are silent in regards to clearly indicating how a computer aids the system and/or the extent to which a computer performs/implements within the system. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to 
Additionally, the applicant suggests that: “In certain embodiments in which the gaming system includes an EGM (or personal gaming device) in combination with a central server, central controller, or remote host, the central server, central controller, or remote host is any suitable computing device (such as a server) that includes at least one processor and at least one memory device or data storage device” (¶ 182); “The at least one processor 1010 is any suitable processing device or set of processing devices, such as a microprocessor, a microcontroller-based platform, a suitable integrated circuit, or one or more application-specific integrated circuits (ASICs), configured to execute software enabling various configuration and reconfiguration tasks” (¶ 191); “The master gaming controller 1012 also includes at least one memory device 1016, which includes: (1) volatile memory (e.g., RAM 1009, which can include non-volatile RAM, magnetic RAM, ferroelectric RAM, and any other suitable forms)……. Any other suitable magnetic, optical, and/or semiconductor memory may operate in conjunction with the EGM disclosed herein.” (¶ 192); “These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable instruction execution apparatus, create a mechanism for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.” (¶ 196); “In various embodiments, part or all of the program code and/or the operating data any other suitable non-transitory computer readable medium.” (¶ 198); “In various embodiments, the display devices include, without limitation: a monitor, a television display, a plasma display, a liquid crystal display (LCD), a display based on light emitting diodes (LEDs), a display based on a plurality of organic light-emitting diodes (OLEDs), a display based on polymer light-emitting diodes (PLEDs), a display based on a plurality of surface-conduction electron-emitters (SEDs), a display including a projected and/or reflected image, or any other suitable electronic device or display mechanism.  In certain embodiments, as described above, the display device includes a touch-screen with an associated touch-screen controller.  The display devices may be of any suitable sizes, shapes, and configurations.” (¶ 204).  “The at least one input device 1030 may include any suitable device that enables an input signal to be produced and received by the at least one processor 1010 of the EGM.” (¶ 210).  Such disclosure suggests that any hardware or software required by the claims are no more than generic components operating in their ordinary capacity.  
Nor do the dependent claims 10-12 add “significantly more” since they merely add to the claimed concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk) and/or managing personal behavior or relationships or interactions between people including following rules or instructions (falling under the Grouping of Certain Methods of Organizing Human Activity).  The dependent claims failing to place the claimed invention into a practical applicant or 
On the question of preemption, the Federal Circuit has stated in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of DNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)
Consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claim are not patent-eligible under 35 USC §101.
Response to Arguments
Applicant's arguments filed 4/6/21 have been fully considered but they are not persuasive.
101 rejection
The examiner notes that the response to arguments in the Non-Final Rejection filed 1/21/21 is incorporated herein.
Applicant argues:


Specifically, the specific and particular manner which the system of representative independent Claim 1 operates provides a solution to the particular problem which gaming establishment operators previously faced with the use of cash and paper ticket vouchers throughout a gaming establishment (and the resulting wear and tear on gaming establishment devices which process such cash and paper ticket vouchers as well as the resulting security concerns associated with the presence of such cash and paper ticket vouchers). 


Such a configuration represents a technical improvement by reducing the wear and tear on various cash/paper ticket voucher handling devices (e.g., a bill and ticket acceptor of an electronic gaming machine) thus prolonging the operational lifespan of such cash/paper ticket voucher handling devices. That is, utilizing incentives and benefits to potentially offset the external account fee amounts assessed on funds transferred from external accounts to gaming establishment accounts opens the pathway for an increased amount of funds to be transferred from such external accounts to such gaming establishment accounts. Since the increased amount of funds are then accessible independent of any physical forms of currency and independent of any printing of any paper ticket vouchers, the components otherwise charged with printing paper ticket vouchers and/or dispensing physical forms of currency do not see an 

Such a configuration also represents a technical improvement by creating a safer gaming establishment via reducing the use of cash and paper ticket vouchers throughout the gaming establishment. In other words, by utilizing incentives and benefits to potentially offset the external account fee amounts assessed on funds transferred from external accounts to gaming establishment accounts provides an avenue for, an increased amount of funds to be transferred from such external accounts to such gaming establishment accounts. Since such funds are then accessible independent of any physical forms of currency and independent of any printing of any paper ticket vouchers, less paper ticket vouchers and less cash is introduced to the gaming establishment environment from such external accounts (despite such funds still being introduced to the gaming establishment environment from these external accounts) resulting in a safer gaming establishment. Put differently, by introducing an amount of funds from an external  
account to a gaming establishment account but by providing that such an amount of funds are introduced independent of any physical forms of currency and independent of any printing of any paper ticket vouchers, the system reduces opportunities that printed paper ticket vouchers and/or amounts of currency may be stolen from gaming establishment patrons, thereby creating a more safe gaming establishment for such patrons. This system thus provides an improvement to gaming technology in the form of increasing the amount of funds available to patrons without correspondingly increasing the security concerns associated with both cash-based transactions and ticket voucher-based transactions. 

As such, representative Claim 1 recites a patent-eligible system-an improved way to utilize benefits to incentivize a user to transfer funds from an external account to a gaming 
More specifically and as described in at least paragraphs [0012] to [0016] and [0025] of the present application, in view of certain users being reluctant to transfer funds from an external account to a gaming establishment account based on the known psychological impact that  
external account fees associated with such transfers have on certain users and in an effort to promote the use of cashless and ticketless transactions, the claimed system offers users the opportunity to recoup part or all of certain fees imposed by third parties (which maintain non- gaming establishment third party accounts) to transfer funds from these third party accounts to one or more gaming establishment accounts. 
The applicant, primarily, argues that the claimed invention is drawn to a practical application because the claimed invention improves the function of the computer or to any other technology or technical field by incentivizing cashless and ticketless accessibility of funds to prolong the operational lifespan of certain gaming establishment devices while creating a safer environment for patrons and creating a 
The examiner respectfully disagrees and contends that the judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)), and does not improve the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a).  The claimed computer components are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
However, the examiner contends that the claimed invention is simply tying the abstract idea of monitoring external account transaction fees for transferring an amount of funds from an external account to a gaming establishment account and offering dynamic incentives including benefits thereof based on the detected fees applied to computer technology.  The instant invention, including the limitations as it relates to monitoring a transaction associated with an amount of funds transferred from an external account to a gaming establishment account to identify any external account fees assessed for the transaction, wherein following a completion of the transaction, at least a portion of the amount of funds are accessible from the gaming establishment account independent of any physical forms of currency and independent of any printing of any paper ticket vouchers; and responsive to a detection of an external account fee amount being assessed on the amount of funds transferred from an external account to the gaming establishment account: determining an incentive, displaying the determined incentive, and responsive to an incentive realization triggering event associated with the determined incentive: determining a benefit associated with the determined incentive, and displaying the determined benefit (Claims 1 and 13) and/or maintaining a benefit amount pool, randomly determine a triggering event associated with the benefit amount pool, monitor a transaction associated with an amount of funds transferred from an external account to a gaming establishment account to identify any external account fees assessed for the transaction, wherein following a completion of the transaction, at least a portion of the 
Accordingly, the 101 rejection has been clarified or changed to reflect the amended limitations and is herein maintained for reasons as noted above in the rejection and corresponding response to arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gatto (US 5,546,523), Walker (US 6,513,014), Aberson (US 6,546,400), Thomas (US 2003/0073480), and Koza (US 6,767,284) teaches that electronic fund transfers are well-known/conventional in the art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRAMAR HARPER/Primary Examiner, Art Unit 3715